Dear Mr. Thibodeaux:
You have requested an opinion of the Attorney General in your capacity as Alderman for the Town of Churchpoint ("Town") relating to insurance coverage.
You state that on January 1, 1995, you began to serve your third term as a member of the Board of Aldermen ("Board") for the Town. Historically, the Town has paid premiums for health insurance coverage for all its employees and elected officials.  However, in August of 1995, a resolution was passed to abolish the practice of paying for the coverage of aldermen.  This has resulted in your coverage being terminated.  You specifically ask whether the action taken by the Board in discontinuing the payment of your insurance premium during your current term of office is legally permissible.
In answer to your question I refer you to Article X, Section 23 and R.S. 33:404.1.  They provide as follows:
     "§ 23.  Compensation of Elected Public Officials; Reduction
 Section 23.  The compensation of an elected public official shall not be reduced during the term for which he is elected.
§ 404.1 Compensation of Municipal Officers
     The Board of Aldermen shall by ordinance fix the compensation of the Mayor, Aldermen, Clerk, Chief of Police, and all other municipal officers.  The Board of Aldermen shall also by ordinance have the authority to increase or decrease the compensation of any nonelected municipal officer and to increase the compensation of elected officials except as otherwise provided by R.S. 33:405(G).  However, the Board of Aldermen shall not reduce the compensation of the Mayor or any elected official during the term for which he is elected." [Emphasis added.]
As can be seen from the above, the compensation of an elected official may not be reduced during the term for which the official is elected.  This office has previously opined that the payment of hospitalization insurance premiums constitutes "compensation" within the meaning of the above quoted constitutional and statutory provisions.  Attorney General Opinion Nos. 92-547 and 91-314.
Accordingly, we are of the opinion that the Board of Aldermen of the Town of Church Point may not reduce and/or discontinue the payment of hospitalization insurance premiums for its elected officials during their terms of office.
Should you have any additional questions concerning this matter, please do not hesitate to contact us.  With kindest regards, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                              By: ________________________________  ROBERT E. HARROUN, III
Assistant Attorney General
RPI/Rob, III/cla
Date Received
Date Released:
Robert E. Harroun, III Assistant Attorney General